EXHIBIT 10.1

SIRVA, Inc.
Senior Executive Severance Plan

Article I
Purpose

The purpose of the Plan is to protect Participants against an involuntary loss
of employment so as to attract and retain the services of Participants upon
whose judgment, interest and special effort the successful conduct of the
operations of the Company and the Subsidiaries is largely dependent.

Article II
Definitions

Section 2.01           Certain Definitions. Capitalized terms used herein
without definition shall have the respective meanings set forth below:

(a)           “Affiliate” means, with respect to any person, any other person
controlled by, controlling or under common control with such person.

(b)           “Base Salary” means the highest annualized rate of regular salary
in effect for the Participant (i) during the one-year period before the
Participant’s Termination of Employment or, if higher, (ii) during the period
commencing one year prior to a Change of Control and ending upon the date of the
Participant’s Termination of Employment.

(c)           “Board” means the Board of Directors of the Company.

(d)           “Cause” means, with respect to a Participant (as determined by the
Committee in its sole discretion) (i) the continued and willful failure of the
Participant substantially to perform the duties of his or her employment for the
Company or any Subsidiary (other than any such failure due to the Participant’s
disability), (ii) the Participant’s engaging in willful or serious misconduct
that has caused or could reasonably be expected to result in material injury to
the Company, any Subsidiary or any of their Affiliates, including, but not
limited to by way of damage to the Company’s or a Subsidiary’s reputation or
public standing, (iii) the Participant’s conviction of, or entering a plea of
guilty or nolo contendere to, a crime constituting a felony in the jurisdiction
involved, (iv) the Participant’s material violation or breach of the Company’s
or any Subsidiary’s code of conduct or ethics or other Company policy or rule or
the material breach by the Participant of any of his or her obligations under
any written covenant or agreement with the Company, any Subsidiary or any of
their Affiliates, or (v) any failure by the Participant to cooperate, if
requested by the Company or any Subsidiary, with any investigation or inquiry
into the Participant’s or the Company’s or any Subsidiary’s


--------------------------------------------------------------------------------


business practices, whether internal or external, including, but not limited to,
the Participant’s refusal to be deposed or to provide testimony at any trial or
inquiry.

(e)           “Change of Control” means the first occurrence of any of the
following events after the effective date of the Plan:

(i)            the acquisition by any person, entity or “group” (as defined in
section 13(d) of the Exchange Act), other than the Company, the Subsidiaries,
any employee benefit plan of the Company or the Subsidiaries, any stockholder
holding 15% or more of the capital stock of the Company at the time the Plan is
adopted by the Board or any Affiliate of such stockholder, of 50% or more of the
combined voting power of the Company’s then outstanding voting securities;

(ii)           within any twenty-four (24) month period, the Incumbent Directors
shall cease to constitute at least a majority of the Board or the board of
directors of any successor to the Company; provided, however, that any director
elected to the Board, or nominated for election, by a majority of the Incumbent
Directors then still in office shall be deemed to be an Incumbent Director for
purposes of this clause (ii), but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of an individual, entity or “group” other than the Board
(including, but not limited to, any such assumption that results from clauses
(i), (iii), (iv) or (v) of this definition);

(iii)          the merger or consolidation of the Company as a result of which
persons who were holders of voting capital stock of the Company, immediately
prior to such merger or consolidation, do not, immediately thereafter, own,
directly or indirectly, more than 50% of the combined voting power entitled to
vote generally in the election of directors of the merged or consolidated
company;

(iv)          the approval by the stockholders of the Company of the liquidation
or dissolution of the Company other than a liquidation of the Company into any
Subsidiary or a liquidation a result of which persons who were stockholders of
the Company immediately prior to such liquidation own, directly or indirectly,
more than 50% of the combined voting power entitled to vote generally in the
election of directors of the entity that holds substantially all of the assets
of the Company following such event; and

(v)           the sale, transfer or other disposition of all or substantially
all of the assets of the Company to one or more persons or entities that are
not, immediately prior to such sale, transfer or other disposition, Affiliates
of the Company, any stockholder holding 15% or more of the capital stock of the
Company at the time the Plan is adopted by the Board or any Affiliate of such
stockholder.

2


--------------------------------------------------------------------------------


Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
if the Company files for bankruptcy, liquidation or reorganization under the
United States Bankruptcy Code.

(f)            “Code” means the Internal Revenue Code of 1986, as amended.

(g)           “Committee” means the Compensation Committee of the Board, or any
committee established and appointed by the Board or by a duly authorized
committee of the Board, in each case, to administer the Plan, and any successor
thereto.

(h)           “Company” means SIRVA, Inc., a Delaware corporation, and any
successor thereto.

(i)            “Eligible Termination of Employment” has the meaning given in
Section 3.01.

(j)            “ERISA” means the Employee Retirement Income Security Act of
l974, as amended.

(k)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

(l)            “Good Reason” means, with respect to a Participant, without the
Participant’s prior written consent,

(i)            A reduction exceeding 10% during any 12 consecutive month period
in the Participant’s Base Salary, or in the rate of the Participant’s annual
cash compensation (i.e., Base Salary and target annual cash incentive
opportunity), in either case, excluding any reduction both (A) applicable to
similarly situated officers or employees generally, and (B) not implemented
within the 24-month period after a Change of Control,

(ii)           A material adverse change in the Participant’s position, duties
or responsibilities as a senior executive of the Company; provided, however,
that this clause shall not apply (A) in connection with a Transfer of Business
if the position offered to the Participant by the transferee is comparable in
position, duties or responsibilities with the position, duties and
responsibilities of the Participant prior to such Transfer of Business, or (B)
where such position, duties or responsibilities are changed primarily to the
fact that the Company may no longer be a public company, or

(iii)          A change in the Participant’s principal work location to a
location more than 50 miles from the Participant’s prior work location and
residence.

The occurrence of the events or conditions described in clauses (i)-(iii) of
this definition shall not constitute Good Reason unless (A) within 60 days of
the occurrence of the events claimed to be

3


--------------------------------------------------------------------------------


Good Reason, the Participant notifies the Committee in writing of the reasons
why he or she believes that Good Reason exists, (B) the Company has failed to
correct the circumstances that would otherwise be Good Reason within 30 days of
receipt of such notice, and (C) the Participant terminates his or her employment
within 15 days of such 30-day period (or, if earlier, within 15 days of the date
the Committee has confirmed to the Participant that it will not correct such
circumstances). In no event shall the mere occurrence of a Change of Control or
Transfer of Business, absent any further impact on the Participant, be deemed to
constitute Good Reason.

(m)          “Incumbent Director” means with respect to any period of time
specified under the Plan for purposes of determining a Change of Control, the
persons who were members of the Board at the beginning of such period.

(n)           “Participant” means any Tier I Executive, Tier II Executive or
Tier III Executive designated by the Committee as eligible to participate in the
Plan; provided, that a Participant’s participation in the Plan shall
automatically terminate, without notice to or consent of the Participant, upon
the termination of the Participant’s employment with the Company for any reason
(including, but not limited to, death, disability, Transfer of Business or other
disposition of the Subsidiary which employs the Participant) that is not an
Eligible Termination of Employment.

(o)           “Plan” means this SIRVA, Inc. Senior Executive Severance Plan, as
the same may be amended from time to time.

(p)           “Pro-Rated Annual Bonus” has the meaning given in Section
3.03(a)(ii).

(q)           “Severance Benefits” has the meaning given in Section 3.01.

(r)            “Severance Pay” has the meaning given in Section 3.02(a).

(s)           “Severance Period” has the meaning given in Section 3.02(b).

(t)            “Subsidiary” means (i) any corporation in which the Company owns,
directly or indirectly, stock of the total combined voting power of all classes
of stock entitled to vote of such corporation or at least 50% of the total value
of shares of all classes of stock of such corporation, and (ii) any other
business organization, regardless of form, in which the Company possesses,
directly or indirectly, at least 50% of the total combined equity interests of
such organization.

(u)           “Termination of Employment” means a termination of the
Participant’s employment with the Company and the Subsidiaries that constitutes
a “separation from service” within the meaning of section 409A of the Code.
Notwithstanding the immediately preceding sentence, a Termination of Employment
shall not include:

4


--------------------------------------------------------------------------------


(i)            The disposition by the Company of the Subsidiary that employs the
Participant if such employing Subsidiary adopts the Plan and continues (by
assignment or otherwise) to be the employer of the Participant, or

(ii)           A termination of employment in a Transfer of Business in
connection with which the Participant receives a bona fide offer of employment
from the transferee (or an affiliate of the transferee), whether or not
accepted, for which purpose a bona fide offer of employment is an offer of
employment effective on the closing of the Transfer of Business on terms that
does not have an effect described in clauses (i), (ii) or (iii) of the
definition of Good Reason.

A Participant shall cooperate with the transferee in a Transfer of Business by
completing such employment applications and providing such other information as
the transferee may need in order to make a bona fide offer of employment. A
Participant who fails to provide such cooperation shall be deemed to have
received and rejected a bona fide offer of employment.

(v)           “Tier I Executive” means the Company’s Chief Executive Officer.

(w)          “Tier II Executive” means any executive officer of the Company who
reports directly to the Company’s Chief Executive Officer.

(x)            “Tier III Executive” means any executive officer, officer or key
employee of the Company or any Subsidiary designated by the Committee as a Tier
III Executive (other than any Tier I Executive or Tier II Executive).

(y)           “Transfer of Business” means a transfer of the Participant’s
position to another entity, as part of either (i) a transfer to such entity as a
going concern of all or part of the business function of the Company in which
the Participant was employed, or (ii) an outsourcing to another entity of a
business function of the Company in which the Participant was employed.

Section 2.02           Gender and Number. Except when otherwise indicated by the
context, words in the masculine gender used in the Plan shall include the
feminine gender, the singular shall include the plural, and the plural shall
include the singular.

Article III
Severance Benefits

Section 3.01           Eligible Termination of Employment. Each Participant
shall be entitled to severance and other benefits under the Plan in the amounts
set forth in Section 3.02 and Section 3.03 (“Severance Benefits”) if the
Participant incurs an Eligible Termination of Employment, subject to the
Participant’s execution and delivery of a valid and unrevoked General Release
and Separation Agreement as required by Section 3.05, and the Participant’s
cooperation as required by Section 3.06. For this purpose an “Eligible
Termination of Employment” is:

5


--------------------------------------------------------------------------------


(a)           A Termination of Employment by reason of a termination of the
Participant’s employment by the Company and the Subsidiaries for any reason
other than death, disability, Cause, or Transfer of Business, or

(b)           A Termination of Employment by reason of a termination of the
Participant’s employment with the Company and the Subsidiaries by the
Participant for Good Reason within the 24-month period after a Change of
Control.

No Severance Benefits shall be payable in respect of a Termination of Employment
that is not an Eligible Termination of Employment. For the avoidance of doubt,
none of the following shall be an Eligible Termination of Employment: (i)
termination of the Participant’s employment upon death, disability or
retirement, (ii) termination of the Participant’s employment by the Company for
Cause or upon Transfer of Business, (iii) termination of the Participant’s
employment by the Participant for Good Reason that does not occur within the
24-month period after a Change of Control, or (iv) any voluntary resignation not
described in clause (iii).

Section 3.02           Severance Pay.

(a)           Generally. The amount of severance pay (“Severance Pay”) to which
the Participant is entitled under the Plan shall be the product of the amount
described in clause (i) multiplied by the percentage described in clause (ii),
with such product reduced (but not below zero) by the amount described in clause
(iii):

(i)            the Participant’s Base Salary;

(ii)           the applicable percentage set forth in Section 3.02(b) opposite
the Participant’s classification at the time of his or her Termination of
Employment (disregarding any adverse change in classification after a Change of
Control);

(iii)          the sum of (A) severance or similar payments made pursuant to any
Federal, state or local law, and (B) any termination or severance payments under
any other termination or severance plans, policies or programs of the Company,
any Subsidiary or any of their Affiliates that the Participant receives
notwithstanding Section 3.02(c).

(b)           Severance Percentage; Severance Period. In the event the
Participant’s Eligible Termination of Employment occurs outside an enhanced
benefit period described below, the applicable percentage shall be the
percentage set forth in column (i) and the applicable severance period
(“Severance Period”), which shall be measured from the date of the Eligible
Termination of Employment, shall be the period set forth in column (ii). In the
event the Participant’s Eligible Termination of

6


--------------------------------------------------------------------------------


Employment occurs within an enhanced benefit period described below, the
applicable percentage shall be the percentage set forth in column (iii) and the
applicable Severance Period shall be the period set forth in column (iv). The
24-month period following a Change of Control shall be the only enhanced benefit
period.

 

 

(i)

 

(ii)

 

(iii)

 

(iv)

 

 

 

Percentage absent
Change of Control

 

Severance Period
absent Change of Control

 

Percentage—
Change of Control

 

Severance Period—
Change of Control

 

Tier I Executive

 

Negotiated
Percentage

 

Negotiated
Period

 

Negotiated
Percentage

 

Negotiated
Period

 

 

 

 

 

 

 

 

 

 

 

Tier II Executive or Tier III Executive

 

100%

 

1 year

 

100%

 

1 year

 

 

(c)           No Duplication of Benefits. There shall be no duplication of
severance benefits under the Plan or otherwise in any manner. Severance Pay
under this Plan shall be in lieu of any termination or severance payments to
which the Participant may be entitled under any other termination or severance
plans, policies or programs of the Company, any Subsidiary or any of their
Affiliates. No Participant shall be entitled to Severance Pay hereunder for more
than one position with the Company.

(d)           No Mitigation. A Participant shall not be obligated to secure new
employment, but each Participant shall report promptly to the Company any actual
employment obtained during the Severance Period. Severance Pay under the Plan
shall not be subject to mitigation, except as provided in Section 3.02(a) (for
other severance pay under applicable law or from the Company), Section 3.02(c)
(for other severance pay from the Company), and Section 3.03(b) (for determining
continuing eligibility for health and life benefits coverage).

Section 3.03           Other Benefits.

(a)           Vested Benefits. A Participant entitled to Severance Pay pursuant
to Section 3.02 shall also be entitled to the following additional benefits
(except as expressly provided in this Section 3.03(a)):

(i)            The Participant’s full Base Salary through the date of his or her
Termination of Employment,

(ii)           An amount (the “Pro-Rated Annual Bonus”) in lieu of the annual
cash incentive compensation opportunity applicable to the Participant for the
fiscal year in which the date of his or her Termination of Employment occurs,
which will be determined and paid at the sole discretion of Committee, and

(iii)          Any vested amounts or benefits owing to the Participant under any
otherwise applicable employee benefit plans and programs, both

7


--------------------------------------------------------------------------------


qualified and nonqualified, and not yet paid and any accrued vacation pay not
yet paid by the Company.

(b)           Benefit and Indemnification Continuation. A Participant entitled
to Severance Pay pursuant to Section 3.02 shall also be entitled to continue
during the applicable Severance Period the following additional benefits:

(i)            continued participation for him or her (and for his or her
eligible dependents) in the group health, dental and vision insurance (but not
life) that the Participant has elected under the Company’s Group Benefits Plan
and that is in effect as of the date of the Participant’s Termination of
Employment shall continue in effect on the same basis (and subject to the
Participant paying the same gross costs to receive such benefits, which shall be
subtracted from Severance Pay); provided, that this coverage shall terminate
prior to the end of the Severance Period when the Participant (or his or her
eligible dependents, as applicable) becomes entitled to health and life
insurance benefit plan coverage (whether or not comparable to plans of the
Company) from any subsequent employer. Thereafter, the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, may allow the Participant and his
or her dependents to continue to receive coverage under the Company’s group
health insurance plan for a limited period of time on the same conditions as
coverage was offered to the Participant as an active employee, except that the
Participant is responsible for the full cost of the health coverage, plus a
small administrative charge, and

(ii)           continued indemnification by the Company and the applicable
Subsidiaries to the maximum extent permitted under the Articles of Incorporation
and By-Laws of the Company and the Subsidiaries to which the Participant
provided services, as in effect immediately prior to the date of the
Participant’s Termination of Employment or, if more favorable to the
Participant, immediately prior to any Change of Control, as the case may be.

(c)           Coordination of Rights. From and after the date of the
Participant’s Termination of Employment, neither Participant nor his or her
dependents shall be eligible for continued participation in any other employee
benefit plans or programs, including, but not limited to, disability income
plan, travel accident insurance plan, financial planning programs, executive
physical program, or tax-qualified retirement plan. In addition, from and after
the date of the Participant’s Termination of Employment, the Participant shall
not be entitled to payment of or reimbursement for any legal fees or expenses
incurred, except to the extent required by Section 3.03(b)(ii). Nothing herein
shall be deemed to restrict the right of the Company to amend or terminate any
plan in a manner generally applicable to active employees.

Section 3.04           Payment. Severance Pay shall commence as soon as
practicable after the Eligible Termination of Employment and be paid in
substantially equal bi-weekly installments over the Severance Period.
Notwithstanding the preceding sentence, in the event Severance Pay or any other
payment or distribution of a benefit under this Plan is deferred compensation
subject to additional taxes or penalties under section 409A of the Code if paid
on or commencing on the

8


--------------------------------------------------------------------------------


date specified in this Plan, such payment or distribution shall not be made or
commence prior to the earliest date on which section 409A of the Code permits
such payment or commencement without additional taxes or penalties under section
409A of the Code. In the event payment is deferred under the preceding sentence,
any installments that would have been paid prior to the deferred payment or
commencement date but for section 409A of the Code shall be paid in a single
lump sum on such earliest payment or commencement date, together with interest
at the prime rate (as published in The Wall Street Journal) in effect on the
date of Termination of Employment.

Section 3.05           General Release and Separation Agreement. In order to
receive benefits under the Plan, a Participant must execute and deliver to the
Company a valid and unrevoked General Release and Separation Agreement within 30
days (or such longer period as may be required by law) of his or her date of
Termination of Employment, in a form tendered by the Company, which shall be
substantially in the form of the General Release and Separation Agreement
attached hereto as Exhibit A, with any changes thereto approved by the Company
prior to execution. Notwithstanding anything to the contrary contained in the
Participant’s Confidentiality, Proprietary Rights and Non-Solicitation Agreement
with the Company, as amended, if the Participant is to receive benefits under
this Plan that continue for longer than the period by which the Participant is
bound by the non-competition and non-solicitation provisions contained in such
agreement, such period shall be automatically extended to match the period that
the Participant is to receive benefits under this Plan, and the General Release
and Separation Agreement shall memorialize such extension (and amend the
Participant’s Confidentiality, Proprietary Rights and Non-Solicitation
Agreement). No benefits shall be paid under the Plan until the Participant has
executed his or her General Release and Separation Agreement and the period
within which a Participant may revoke his or her General Release and Separation
Agreement has expired without revocation. A Participant may revoke his or her
signed General Release and Separation Agreement within 7 days (or such other
period provided by law) after his or her signing the General Release and
Separation Agreement. Any such revocation must be made in writing and must be
received by the Company within such 7-day (or such other) period. A Participant
who does not submit a signed General Release and Separation Agreement to the
Company within 30 days (or such longer period as may be required by law) of his
or her Termination of Employment shall not be eligible to receive any Severance
Benefits under the Plan. A Participant who timely revokes his or her General
Release and Separation Agreement shall not be eligible to receive any Severance
Benefits under the Plan. Notwithstanding the foregoing, the General Release and
Separation Agreement shall not:

(a)           affect, limit or modify in any way or release any claim the
Participant may have with respect to any amounts payable pursuant to the Plan or
any vested amounts or benefits owing to the Participant under any otherwise
applicable employee benefit plans and programs maintained, or contributed by any
of the Company or any Subsidiary (except that the Plan will supersede any
otherwise applicable severance policy), including any compensation previously
deferred by the Participant (together with any accrued earnings thereon) and not
yet paid and any accrued vacation pay not yet paid, or

(b)           release the Company or any Subsidiary from its commitment during
the Severance Period to indemnify the Participant and hold the

9


--------------------------------------------------------------------------------


Participant harmless from and against any claim, loss or cause of action arising
from or out of the Participant’s performance as an officer, director or employee
of the Company or any such Subsidiary or in any other capacity, including any
fiduciary capacity, in which the Participant served at the request of the
Company or any Subsidiary to the maximum extent permitted under the Articles of
Incorporation and By-Laws of the Company and the Subsidiaries to which the
Participant provided services, as in effect immediately prior to the date of the
Participant’s Termination of Employment or, if more favorable to the
Participant, immediately prior to any Change of Control.

Section 3.06           Cooperation; Non-Disparagement.

(a)           Cooperation. Upon the receipt of reasonable notice from the
Company (including from outside counsel to the Company), the Participant agrees
that while employed by the Company and for three years (or, if longer, for so
long as any claim referred to in this Section remains pending) after the
termination of the Participant’s employment for any reason, the Participant will
respond and provide information with regard to matters in which the Participant
has knowledge as a result of the Participant’s employment with the Company, and
will provide reasonable assistance to the Company, its Affiliates and their
respective representatives in defense of any claims that may be made against the
Company or its Affiliates, and will assist the Company and its Affiliates in the
prosecution of any claims that may be made by the Company or its Affiliates, to
the extent that such claims may relate to the period of the Participant’s
employment with the Company (or any predecessor); provided, that with respect to
periods after the termination of the Participant’s employment, the Company shall
reimburse the Participant for any reasonable out-of-pocket expenses incurred in
providing such assistance and if the Participant is required to provide more
than 10 hours of assistance per week after his or her termination of employment
then the Company shall pay the Participant a reasonable amount of money for his
services at a rate agreed to between the Company and the Participant; and
provided, further, that after the Participant’s termination of employment with
the Company such assistance shall not unreasonably interfere with the
Participant’s business or personal obligations. The Participant agrees to
promptly inform the Company if the Participant becomes aware of any lawsuits
involving such claims that may be filed or threatened against the Company or its
Affiliates. The Participant also agrees to promptly inform the Company (to the
extent the Participant is legally permitted to do so) if the Participant is
asked to assist in any investigation of the Company or its Affiliates (or their
actions), regardless of whether a lawsuit or other proceeding has then been
filed against the Company or its affiliates with respect to such investigation,
and shall not do so unless legally required.

(b)           Non-Disparagement. Each Participant agrees that he or she shall
neither, directly or indirectly, engage in any conduct or make any statement
disparaging or criticizing in any way the Company or its Affiliates, or any of
their personnel nor, directly or indirectly, engage in any other conduct or make
any other statement that could be reasonably expected to impair the goodwill of
the Company or its Affiliates, or the reputation of the Company or its
Affiliates, in each case, except to the extent required by law, and then only
after consultation with the Company to the extent possible.

10


--------------------------------------------------------------------------------


Section 3.07           Forfeiture; Return of Consideration. If at any time a
Participant breaches any restrictive covenant to which the Participant is bound
(including, but not limited to, any restrictive covenant contained in the
Participant’s Confidentiality, Proprietary Rights and Non-Solicitation Agreement
with the Company, as amended) or Section 3.06, then (i) the Company shall cease
to provide any further Severance Pay or other benefits under Section 3.02 or
Section 3.03, and the Participant shall repay to the Company all Severance Pay
and other benefits previously received under Section 3.02 or Section 3.03. Any
amount to be repaid pursuant to this Section 3.07 shall be held by the
Participant in constructive trust for the benefit of the Company and shall be
paid by the Participant to the Company with interest at the prime rate (as
published in The Wall Street Journal) as of the date of breach plus two (2)
percentage points or, if less, the maximum interest rate permitted by law, upon
written notice from the Committee, within 10 days of such notice. The amount to
be repaid pursuant to this Section 3.07 shall be determined on a gross basis,
without reduction for any taxes incurred, as of the date of the breach. The
Company shall have the right to offset such amount against any amounts otherwise
owed to the Participant by the Company (whether as wages, vacation pay, or
pursuant to any benefit plan or other compensatory arrangement).

Article IV
Effective Date, Amendment and Termination

The Plan may be amended, modified, suspended, or terminated unilaterally by the
Board at any time; provided, however, that (a) any amendment, modification,
suspension, or termination that adversely affects Participants shall not be
given any effect until the expiration of one year from the date that
Participants are given written notice of the such amendment or termination, (b)
upon a Change of Control, the Plan may not be amended, modified, suspended, or
terminated in a manner that adversely affects Participants, or (c) in the event
a Change of Control occurs during the one-year notice period required with
respect to any amendment, modification, suspension, or termination that
adversely affects Participants, such amendment, modification, suspension, or
termination shall be rendered void and without effect, in each case, unless the
amendment is required (as determined by the Committee) by law (including, but
not limited to, any provision of the Code) whether such requirement impacts the
Company or any Participant. Amendment or termination of the Plan shall not
accelerate (or defer) the time of any payment under the Plan that is deferred
compensation subject to section 409A of the Code if such acceleration (or
deferral) would subject such deferred compensation to additional tax or
penalties under section 409A of the Code. The Committee may terminate a
Participant’s participation in the Plan at any time; provided, that (i) such
termination shall not be given effect until the expiration of one year from the
date that the Participant is given notice thereof, and (ii) the Participant’s
participation hereunder may not be terminated after a Change of Control (even if
notice of termination had been given prior to the occurrence of such event). The
Plan shall automatically terminate at the later of two years after a Change of
Control or the satisfaction of all Plan liabilities to Participants.

Article V
General Provisions

Section 5.01           Administration. The Committee shall be responsible for
the administration of the Plan. The Committee shall have discretionary
authority, subject to the

11


--------------------------------------------------------------------------------


provisions of the Plan, to prescribe, amend and rescind rules and regulations
relating to the Plan, to provide for conditions deemed necessary or advisable to
protect the interests of the Company and the Subsidiaries, to interpret the Plan
and to make all other determinations necessary or advisable for the
administration and interpretation of the Plan and to carry out its provisions
and purposes. Any determination, interpretation or other action made or taken
(including any failure to make any determination or interpretation, or take any
other action) by the Committee pursuant to the provisions of the Plan shall be
final, binding and conclusive for all purposes and upon all persons and shall be
given deference in any proceeding with respect thereto. The Company and/or the
Committee, as the case may be, shall maintain such procedures and records as
each deems necessary or appropriate. Each Participant shall receive a copy of
the Plan, and written confirmation of his or her participation thereunder.

Section 5.02           ERISA. To the extent ERISA applies to the Plan, the
rights of a Participant hereunder and other applicable information are set forth
under the headings “Claims and Appeals Procedures” and “Your ERISA Rights”
contained in Section I—General Information of the document entitled “Your SIRVA
Benefits Package—Summary Plan Description”, and are incorporated by reference
into the Plan. For the avoidance of doubt and notwithstanding anything to the
contrary contained in this Plan, the payments and benefits provided under this
Plan (a) are not contingent on a Participant’s “retirement” (as such term is
defined in the SIRVA Employees Retirement Plan) from the Company or any
Subsidiary; and (b) shall be paid or provided in full within 24 months of the
Participant’s termination.

Section 5.03           Beneficiary Designation. Each Participant may from time
to time name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid or by whom any
right under the Plan is to be exercised in case of his death. Each designation
will revoke all prior designations by the same Participant, shall be in a form
prescribed by the Committee and will be effective only when filed by the
Participant in writing with the Committee during the Participant’s lifetime. In
the absence of any such designation, benefits outstanding that remain unpaid at
the Participant’s death shall be paid to the Participant’s surviving spouse, if
any, or otherwise to his estate.

Section 5.04           Tax Withholding. The Company or the appropriate
Subsidiary shall have the right to deduct from all payments any federal, state,
or local taxes or other obligations required by law to be withheld with respect
to such payments.

Section 5.05           Limitation on Benefits. Notwithstanding anything to the
contrary contained in the Plan, to the extent that any of the payments and
benefits provided for under the Plan (collectively, the “Payments”) would
constitute an “excess parachute payment” within the meaning of Section 280G of
the Code, the amount of such Payments shall be reduced to the amount that would
result in no portion of the Payments being subject to the excise tax imposed
pursuant to Section 4999 of the Code.

Section 5.06           No Set-Off, Etc. Except as otherwise expressly provided
in the Plan, the obligation of the Company or any Subsidiary to make the
payments provided for in the Plan shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Company or any such Subsidiary may have against the
Participant or others whether by reason of the subsequent employment of a
Participant or otherwise.

Section 5.07           No Guarantee of Employment or Participation. Nothing in
the Plan shall interfere with or limit in any way the right of the Company or
any Subsidiary to terminate any Participant’s employment at any time and for any
reason, nor confer upon any Participant any right to continue in the employ of
the Company or any Subsidiary. Notwithstanding any provision to the contrary
contained in the Participant’s contract of employment, if any

12


--------------------------------------------------------------------------------


Participant’s employment with the Company or any Subsidiary shall be terminated
for any reason, such Participant shall not be eligible for any compensation or
remuneration with respect to such termination to compensate such Participant for
the loss of any rights under the Plan.

Section 5.08           No Right to Particular Assets. Nothing contained in the
Plan and no action taken pursuant to the Plan shall create or be construed to
create a trust of any kind or any fiduciary relationship between the Company and
any Subsidiary, on the one hand, and any Participant or executor, administrator
or other personal representative or designated beneficiary of such Participant,
on the other hand, or any other persons. Any reserves that may be established by
the Company or any Subsidiary in connection with the Plan shall continue to be
held as part of the general funds of the Company or such Subsidiary, and no
individual or entity other than the Company or such Subsidiary shall have any
interest in such funds until paid to a Participant. To the extent that any
Participant or his executor, administrator or other personal representative, as
the case may be, acquires a right to receive any payment from the Company or any
Subsidiary pursuant to the Plan, such right shall be no greater than the right
of an unsecured general creditor of the Company or such Subsidiary.

Section 5.09           No Impact on Benefits; Freedom of Action. Severance Pay
and other benefits under the Plan shall not be treated as compensation for
purposes of calculating a Participant’s rights under any other employee benefit
plan of the Company or any Subsidiary. Subject to Article IV, nothing in the
Plan shall be construed as limiting or preventing the Company or any Subsidiary
from taking any action with respect to the operation or conduct of its business
that it deems appropriate or in its best interest, and no Participant,
beneficiary or other person shall have any claim against the Company or any
Subsidiary as a result of any such action.

Section 5.10           Governing Law; Waiver of Jury Trial.

(a)           Governing Law. Except to the extent that they may be pre-empted by
Federal law, the Plan shall be governed in all respects, including as to
validity, interpretation and effect, by the internal laws of the State of
Illinois, without giving effect to the choice of law principles thereof. Each
Participant and the Company hereby irrevocably submits to the jurisdiction of
the courts of the State of Illinois and the federal courts of the United States
of America located in Cook County solely in respect of the interpretation and
enforcement of the provisions of this Plan and in respect of the transactions
contemplated hereby. Each Participant and the Company hereby waives and agrees
not to assert, as a defense in any action, suit or proceeding for the
interpretation and enforcement hereof, or in respect of any such transaction,
that such action, suit or proceeding may not be brought or is not maintainable
in such courts or that the venue thereof may not be appropriate or that this
Plan may not be enforced in or by such courts. Each Participant and the Company
hereby consents to and grants any such court jurisdiction over the person of
such parties and over the subject matter of any such dispute and agree that the
mailing of process or other papers in connection with any such action or
proceeding in any manner permitted by law, shall be valid and sufficient service
thereof.

13


--------------------------------------------------------------------------------


(b)           Waiver of Jury Trial. Each Participant and the Company
acknowledges and agrees that any controversy which may arise under this Plan is
likely to involve complicated and difficult issues, and therefore each
Participant and the Company irrevocably and unconditionally waives any right
such party may have to a trial by jury in respect of any litigation directly or
indirectly arising out of or relating to this Plan, or the breach, termination
or validity of this Plan, or the transactions contemplated by this Plan. Each
Participant and the Company certifies and acknowledges that (i) no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver; (ii) each such party understands and has
considered the implications of this waiver; (iii) each such party makes this
waiver voluntarily; and (iv) each such party has been induced to enter into this
Plan by, among other things, the mutual waivers and certifications in this
Section 5.09.

Section 5.11           Non-Alienation Provision. Subject to applicable law, no
interest of any person or entity in any benefit under the Plan shall be subject
in any manner to sale, transfer, assignment, pledge, attachment, garnishment, or
other alienation or encumbrance of any kind, nor may such benefit be taken,
either voluntarily or involuntarily, for the satisfaction of the debts of, or
other obligations or claims against, such person or entity, including (but not
limited to) claims for alimony, support, separate maintenance and claims in
bankruptcy proceedings.

Section 5.12           Successors. All obligations of the Company and any
Subsidiary under the Plan shall be binding upon and inure to the benefit of any
successor to the Company or such Subsidiary (by whatever means).

Section 5.13           Exculpation. No member of the Committee nor any other
officer or employee of the Company acting on behalf of the Company with respect
to the Plan shall be directly or indirectly responsible or otherwise liable by
reason of any action or default as a member of that Committee, or other officer
or employee of the Company acting on behalf of the Company with respect to this
Plan, or by reason of the exercise of or failure to exercise any power or
discretion as such person, except for any action, default, exercise or failure
to exercise resulting from such person’s gross negligence or willful misconduct.
No member of the Committee shall be liable in any way for the acts or defaults
of any other member of the Committee, or any of its advisors, agents or
representatives.

Section 5.14           Indemnification. Each individual who is or shall have
been a member of the Board or the Committee shall be indemnified and held
harmless by the Company to the fullest extent permitted by the Company’s
Articles of Incorporation and its By-Laws against and from any loss, cost
liability or expense (including any related attorney’s fees and advances
thereof) that may be imposed upon or reasonably incurred by him or her in
connection with, based upon or arising or resulting from any claim, action, suit
or proceeding to which he or she may be made a party or in which he or she may
be involved by reason of any action taken or failure to act under or in
connection with this Plan and against and from any and all amounts paid by him
in settlement thereof, with the Company’s approval, or paid by him in
satisfaction of any judgment in any such action, suit or proceeding against him
or her; provided, that such individual shall give the Company an opportunity, at
its own expense, to handle and defend the same before he undertakes to handle
and defend it on his or her own behalf. The foregoing right of

14


--------------------------------------------------------------------------------


indemnification shall not be exclusive and shall be independent of any other
rights of indemnification to which such individuals may be entitled by contract,
as a matter of law or otherwise.

Section 5.15           Waiver. The rights and remedies of Participants and the
Company under this Plan shall be cumulative and not exclusive of any rights or
remedies which either would otherwise have hereunder or at law or in equity or
by statute, and no failure or delay by either party in exercising any right or
remedy shall impair any such right or remedy or operate as a waiver of such
right or remedy, nor shall any single or partial exercise of any power or right
preclude such party’s other or further exercise or the exercise of any other
power or right. The waiver by any Participant or the Board, the Committee or the
Company of any provision of the Plan shall not operate or be construed as a
waiver of any preceding or succeeding breach and no failure by any such party to
exercise any right or privilege hereunder shall be deemed a waiver of such
party’s rights or privileges hereunder or shall be deemed a waiver of such
party’s rights to exercise the same any subsequent time or times hereunder.

Section 5.16           Headings and Captions. The headings and captions herein
are provided for reference and convenience only, shall not be considered part of
the Plan and shall not be employed in the construction of the Plan.

15


--------------------------------------------------------------------------------


Exhibit A
to the
SIRVA, Inc. Senior Executive Severance Plan

Attached hereto

16


--------------------------------------------------------------------------------